LUSE GORMAN POMERENK & SCHICK A PROFESSIONAL CORPORATION ATTORNEYS AT LAW 5, N.W., SUITE 780 WASHINGTON, D.C. 20015 TELEPHONE (202) 274-2000 FACSIMILE (202) 362-2902 www.luselaw.com WRITER’S DIRECT DIAL NUMBER WRITER’S E-MAIL (202) 274-2010 bazoff@luselaw.com July 1, 2010 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Attn.: Eric Envall, Esq. Re: Atlantic Coast Financial Corporation (Registration No. 333-144149) Request for Withdrawal of Registration Statement on Form S-1 Dear Mr. Envall: We hereby respectfully request on behalf of our client, Atlantic Coast Financial Corporation, a Maryland corporation (the “Registrant”) the withdrawal of its Registration Statement on Form S-1, as amended (No. 333-144149), as declared effective by the Securities and Exchange Commission on October 12, 2007. The Registrant’s Board of Directors terminated the stock offering relating to this Registration Statement on December 7, 2007, and no securities were sold or will be sold in connection with this Registration Statement. The Registrant has subsequently filed a new Registration Statement on Form S-1 on June 18, 2010 in order to conduct a new public stock offering. If the staff has any questions regarding the foregoing, please do not hesitate to contact the undersigned at (202) 274-2010. Respectfully, /s/ Benjamin Azoff Benjamin Azoff
